EXHIBIT For further information contact: Ronald Anderson, President and CEO (610) 644-9400 Release Date: January 28, 2009 For Immediate Release MALVERN FEDERAL BANCORP, INC. ANNOUNCES RESULTS FOR THE FIRST QUARTER OF FISCAL Paoli, Pennsylvania – Malvern Federal Bancorp, Inc. (the “Company”) (NASDAQ: MLVF), the “mid-tier” holding company for Malvern Federal Savings Bank (the “Bank”), today announcednet income for the three months ended December 31, 2008 of $516,000 compared to net income of $566,000 for the three months ended December 31, 2007.Earnings per share on the Company’s outstanding common shares were $0.09 for the quarter ended December 31, 2008. During the quarter ended December 2007 there were no reportable earnings per share since the Company completed its initial public offering in May 2008. The Company’s net interest income for the three months ended December 31, 2008 was $4.1 million, an increase of $858,000 from the three months ended December 31, 2007.
